Title: From George Washington to Charles Pinckney, 11 January 1790
From: Washington, George
To: Pinckney, Charles


          Private.
          Dear Sir,New York, January 11th 1790.
          Altho’ it is not in my power to enter so fully as I could wish into an investigation of the interesting subjects discussed in your letter of the 14th of last month; yet I would not deny myself the satisfaction of acknowledging the receipt of it, and of expressing my obligations for the sentiments which your Excellency has been pleased to suggest.
          A new Monarch having acceded to the Throne of Spain, it remains to be ascertained how far his Court may insist upon those exclusive claims to the navigation of the Mississippi, which have hitherto prevented the conclusion of a Treaty between the United States and that Nation. Mr Gardoqui went to Spain some time ago: nor have we received any thing official from thence since his departure. A private Gentleman, (a man of good intelligence) lately returned from Spain to America, mentions a report was believed when he sailed, that the Americans of the United States had formed a successful expedition against the Spanish territories in their neighbourhood; and that the report had occasioned great sensations in the Kingdom. Whatever may be the future policy of that nation, I am disposed to become as well acquainted with the merits of the subjects which have been agitated between them and us since the war, as my other duties

and avocations will admit. For this reason in particular, I thank your Excellency for your confidential communication.
          As to the subject of Indian affairs I can only say in general, that your sentiments on the expediency of entering into Treaties with those Nations, upon just terms, perfectly co-incide with my own. From the official report of the late Commissioners for treating with the Creeks &c. it seems almost certain, that the connection of Mr McGillivray with Spain was the principle cause for preventing the conclusion of the proposed Treaty. Their report (which is this day to be delivered by the Secretary at War to the Senate) will indicate fully the progress and issue of that business. And the Executive will probably be possessed of such documents as may be usefull in taking ulterior measures. For my own part, I am entirely persuaded that the present general Government will endeavor to lay the foundation for its proceedings in national justice, faith and honor. But should the Government, after having attempted in vain every reasonable pacific measure, be obliged to have recourse to arms for the defence of its Citizens; I am also of opinion, that sound policy and good œconomy will point to a prompt and decisive effort, rather than to defensive, and lingering operations.
          Should your Excellency, after the expiration of your Office, prosecute your proposed voyage to France, you will find, I presume, most extraordinary events have taken place in that Kingdom. Altho’ all their political arrangements are not yet settled; I hope they will be happily, before the period to which you allude.
          My late tour through the eastern States has been of salutary consequence in confirming my health. I have likewise had an opportunity of seeing how far the Country is recovered from the ravages of war, and how well the Inhabitants are disposed to support the General Government. Not being master of my own time, or accustomed to make personal engagements which from contingency might become impracticable I can only say in regard to the last paragraph of your letter, that nothing would give me greater pleasure than to have it in my power to visit all the Southern States. With sentiments of the highest respect I am, Dear Sir, Your Most Obedient and Very Humble Servant.
          
            George Washington.
          
        